NO. 07-12-0367-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL B

                              FEBRUARY 20, 2013
                     ___________________________________

                               MICHAEL GUTIERREZ,

                                                          Appellant

                                          V.

                               THE STATE OF TEXAS,

                                                    Appellee
                      __________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 54,842-E; HON. DOUGLAS R. WOODBURN, PRESIDING
                     __________________________________

                             Memorandum Opinion
                      __________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      Appellant, Michael Gutierrez, appeals the trial court’s judgment wherein he was

assessed attorney’s fees. The State concedes that an assessment of such fees would

be improper. We modify the judgment and affirm as modified.

      The judgment contains the following provision: “The Court ORDERS Defendant

to pay all fines, court costs, and restitution as indicated in attached Bill of Cost.”

Furthermore, the bill of costs includes an amount related to attorney's fees. Given the
issue and the State's concession, we modify the judgment and remove all reference to

appellant paying any attorney's fees whether or not mentioned in the Bill of Costs.

      Accordingly, the judgment is affirmed, as modified.



                                                Per Curiam

Do not publish.




                                            2